MARTIN, J.
The transcript in this case shows that appellant ■ was convicted in the corporation court of the city of Victoria of a misdemeanor and fined $25. Prom this conviction he appealed to the county court of Victoria county, and, upon a trial de novo in *455that court, was fined $10, irom which judgment of conviction he appeals to this court.
This, being a case appealed from an inferi- or court to' the county court, the fine imposed in such court not exceeding $100, could not be appealed to the Court of Criminal Appeals ; it being without jurisdiction under the express terms of article 53, Code Cr. Broc. 1025. See, also, Neubauer v. State, 31 Tex. Cr. R. 513, 21 S. W. 363; Allen v. State, 74 Tex. Cr. R. 25, 167 S. W. 342; Ruck v. State, 106 Tex. Cr. R. 140, 290 S. W. 1094.
The appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.